Citation Nr: 1020437	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  09-39 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
diagnosed as major depressive disorder, to include as 
secondary to a hearing loss disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant had service from April 1944 to March 1946.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Houston, Texas.  The appellant testified at a video-
conference hearing in March 2010.  A transcript of that 
hearing is in the file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Board notes that the Veteran, in testimony before the 
Board in March 2010, appears to request that his claim of 
service connection for posttraumatic stress disorder be 
reopened.  This matter is REFERRED to the RO for the 
appropriate action.


REMAND

Although the Board regrets the additional delay, the Board 
finds that further development is necessary.  Review of the 
record documents that the Veteran has been diagnosed with 
depression.  The record also reflects the Veteran's history 
of experiencing the symptoms currently attributed to 
depression since service.  Based on this competent history of 
continuity of symptomatology, an opinion is needed to 
determine whether the currently diagnosed depression onset in 
service or is causally related to service.  See 38 U.S.C.A. § 
5103A(d).  Additionally, the Board finds that an addendum 
opinion is needed to determine whether there is a 
relationship between the Veteran's hearing loss and his 
depression:  although a VA medical professional previously 
provided an opinion, the opinion is limited to whether the 
Veteran's hearing loss caused his depression; it does not 
address whether the service-connected hearing loss aggravated 
the Veteran's depression.  As service connection can be 
granted for a disability aggravated as well as caused by a 
service-connected disability, such an opinion is needed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Obtain any outstanding VA treatment 
records.  

2.  Then, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of the psychiatric condition.  
The claims folder must be available for 
review by the examiner in conjunction 
with the examination.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  

For any diagnosed disorder, the examiner 
is requested to state whether it is at 
least as likely as not that the disorder 
onset during service or is causally 
related to service or any incident 
therein or whether the disorder was 
caused or aggravated (i.e. permanently 
worsened) by a service-connected 
disability, such as the service-connected 
hearing loss.  The examiner is requested 
to provide a rationale for any opinion 
expressed.  

3.  Thereafter, readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



